645 F.2d 252
27 Fair Empl.Prac.Cas.  109
Delores J. ROBBINS, Plaintiff-Appellant,v.WHITE-WILSON MEDICAL CLINIC, INC., Defendant-Appellee.
No. 80-5442.
United States Court of Appeals,Fifth Circuit.

Unit B
April 17, 1981.
Appeal from the United States District Court for the Northern District of Florida.
Joseph L. Hammons, Pensacola, Fla., for plaintiff-appellant.
Peter O. Zinober, Tampa, Fla., for defendant-appellee.
ORDER
GOLDBOLD, Chief Judge.


1
This case was submitted to a screening panel composed of Judges Tjoflat, Vance and Thomas A. Clark and decided without oral argument by an opinion entered April 9, 1981, 642 F.2d 153.


2
Judge Clark has concluded that he was either disqualified to sit in the case or should have recused himself from participation.


3
The opinion is WITHDRAWN and the submission is VACATED.  The case will be submitted by the Clerk to a screening panel composed of judges none of whom is a member of the panel that previously considered the case, for consideration by the screening panel as though originally submitted to it.